DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0167725 to Kritzer et al. (Kritzer hereinafter) in view of US PGPub 2016/0076527 to Kennedy Lageson et al. (Lageson).
Regarding claim 1, Kritzer teaches a structure for engaging a bicycle in the form of a base (e.g. 75, Fig. 5) configured to be anchored to the ground and having a cutout (66) defined by side walls (70) and a top wall (78) such that a bicycle wheel can be positioned therein (see Fig. 5).  Kritzer does not teach a pump for inflating tires with air.  Lageson teaches a pump for inflating tires (e.g. paragraph 12) including a handle assembly (58, 78) with a piston rod (78) and handlebar (58), a tube (90) positioned within a body (14), a tube (114) slidably receiving the piston, an upper plate (92), a lower plate (94), a bottom portion (top end of 118) extending through the lower plate, a hose (26) connected to an air line (122) and extending from the body and having a head (34) configured to engage a nozzle of the tire.  Lageson teaches that the provision of the tube inside the housing protects it from damage and the elements (paragraph 4).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pump as taught by Lageson to the station of Kritzer in order to reliably provide compressed air for inflating tires of the bicycles stored therein.  Furthermore, in light of the teachings of Lageson regarding prevention of damage, it would have been obvious to either append the body (14) of Lageson to that of Kritzer or to combine the body of Kritzer with that of Lageson (14) in order to protect the pump components.
Regarding claim 2, Lageson teaches a top portion (22) connected to tabs (at 162) in the body (paragraph 25) by fasteners (paragraph 25, tamper proof bolts).
Regarding claim 3, Lageson teaches a ring (24) peripherally connected to an interior surface of the body above the upper plate (92).
Regarding claim 4, Lageson teaches holes (42) for connectors (paragraph 25).
Regarding claim 7, Lageson teaches a cylindrical exterior (of 14) and a curved protective plate (24) connected by fasteners (16), the plate being configured to at least indirectly engage the nozzle head.  
Regarding claim 8, Lageson teaches such a gauge (50) in an inflation pump (10).  Those of ordinary skill in the art will be aware of the advantage of providing such a gauge, namely providing knowledge of how fully inflated an attached tire or inflatable article has become.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pressure gauge as taught by Lageson to the pump along with the pump in order to provide knowledge of the inflation level of an attached tire.
Regarding claim 9, Lageson teaches these lines (122, 130, 138, 146) which take compressed air and distribute it from the outlet check valve (126) to the pressure gauge (50) and the nozzle (28).  Accordingly, in providing the pressure gauge of Lageson to the pump of the combination, it would further have been obvious to provide the first, second, third and fourth lines as taught by Lageson in order to distribute the compressed air to all necessary points therewithin.  Lageson further teaches a fitting (lower end of 118) to which the first line connects which is below the lower plate.
Regarding claim 10, Kritzer teaches that the cutout extends through the base (Fig. 5).
Regarding claim 11, Kritzer teaches a structure for engaging a bicycle in the form of a base (e.g. 75, Fig. 5) configured to be anchored to the ground and having a cutout (66) defined by side walls (70) and a top wall (78) such that a bicycle wheel can be positioned therein (see Fig. 5).  Kritzer does not teach a pump for inflating tires with air.  Lageson teaches a pump for inflating tires (e.g. paragraph 12) including a handle assembly (58, 78) with a piston rod (78) and handlebar (58), a tube (90) positioned within a body (14), a tube (114) slidably receiving the piston, an upper plate (92), a lower plate (94), a bottom portion (top end of 118) extending through the lower plate, a hose (26) connected to an air line (122) and extending from the body and having a head (34) configured to engage a nozzle of the tire.  Lageson teaches a top portion (22) connected to tabs (at 162) in the body (paragraph 25) by fasteners (paragraph 25, tamper proof bolts).  Lageson teaches that the provision of the tube inside the housing protects it from damage and the elements (paragraph 4).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pump as taught by Lageson to the station of Kritzer in order to reliably provide compressed air for inflating tires of the bicycles stored therein.  Furthermore, in light of the teachings of Lageson regarding prevention of damage, it would have been obvious to either append the body (14) of Lageson to that of Kritzer or to combine the body of Kritzer with that of Lageson (14) in order to protect the pump components.
Regarding claim 12, Lageson teaches a ring (24) peripherally connected to an interior surface of the body and located above the upper plate.
Regarding claim 15, Lageson teaches a cylindrical exterior (of 14) and a curved protective plate (24) connected by fasteners (16), the plate being configured to at least indirectly engage the nozzle head.
Regarding claim 16, Lageson teaches such a gauge (50) in an inflation pump (10).  Those of ordinary skill in the art will be aware of the advantage of providing such a gauge, namely providing knowledge of how fully inflated an attached tire or inflatable article has become.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pressure gauge as taught by Lageson to the pump along with the pump in order to provide knowledge of the inflation level of an attached tire.
Regarding claim 17, Lageson teaches these lines (122, 130, 138, 146) which take compressed air and distribute it from the outlet check valve (126) to the pressure gauge (50) and the nozzle (28).  Accordingly, in providing the pressure gauge of Lageson to the pump of the combination, it would further have been obvious to provide the first, second, third and fourth lines as taught by Lageson in order to distribute the compressed air to all necessary points therewithin.  Lageson further teaches a fitting (lower end of 118) to which the first line connects which is below the lower plate.
Regarding claim 18, Lageson teaches that the fittings of a hose may be provided in metal (paragraph 29).  Those of ordinary skill in the art will be aware of the well-known advantages of metals in this application, such as connection strength in a threaded connection.
Regarding claim 19, Lageson teaches such a sealing arrangement for the piston thereof (paragraph 9) in order to seal the working chamber of the pump.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a piston head with two flexible gaskets as taught by Lageson in the pump of Chuang in order to seal the working chamber of the pump and thereby allow pumping of air for inflation.
Regarding claim 20, Kritzer teaches that the cutout extends through the base (Fig. 5).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kritzer in view of Lageson as applied to claim 1 above, and further in view of US PGPub 2018/0202565 to Wang (Wang).
Regarding claims 5 and 13, the previously combined references teach the limitations of claims 1 and 11 from which these claims depend, but do not teach the limitation of upper and lower plates in the body received in annular grooves.  Wang teaches another inflation pump generally, and particularly teaches a plate (20, e.g. in clamping ring embodiment) received in an annular groove for “stably anchoring or retaining or positioning” a barrel (or tube) and preventing disengagement (paragraph 21).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a plate and annular groove as taught by Wang in the tube of Lageson in order to stably retain both the upper and lower ends thereof to the rest of the body.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of an air pump having a body with a cutout defined by opposite side walls that extend up from the base and that are connected by a top wall and configured to receive a tire of a bicycle and further including at least one plate connected by fasteners to an outside surface of the body inside the cutout as in claims 6 and 14 is not shown in the prior art of record in combination with the remaining limitations of those claims. The examiner also cites to FR 2981039 which shows an air pump with a cutout in a housing for retaining a bicycle (see Fig. 2).  This reference is cited to show that it would have been obvious to modify an air pump, for instance that of Lageson, to include a cutout for a bicycle.  However, the additional feature of attaching by fasteners a plate inside that cutout would require a further teaching and further modification which the examiner concludes is indicative of improper hindsight.

Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive.
With respect to the argument that Lageson does not teach a lower end extending through the bottom plate, the examiner disagrees.  The hose fitting 118 is positioned as claimed and is functionally and structurally associated with the tube.  Accordingly it is considered to meet the limitations of the claimed bottom portion.  Furthermore, the examiner contends that such a distinction is generally unpatentable as it differs from Lageson’s pump only in a minor relocation of a part with no change in its function, i.e. a rearrangement of parts, which has been held to be obvious.
Accordingly, the examiner holds that the claimed invention is obvious except as noted with respect to the allowable subject matter indicated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4 May 2022